 


109 HR 4528 IH: To designate the Federal building and United States courthouse located at 111 North Adams Street in Tallahassee, Florida, as the 
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4528 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Boyd introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To designate the Federal building and United States courthouse located at 111 North Adams Street in Tallahassee, Florida, as the William Stafford United States Courthouse.  
 
 
1.DesignationThe United States courthouse located at 111 North Adams Street in Tallahassee, Florida, shall be known and designated as the William Stafford United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the William Stafford United States Courthouse.  
 
